DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.

Accelerated Examination
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information. 


Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered.  If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal amendment/reply.”  Applicant is reminded to use proper indexing for documents to avoid any delay in processing of follow on papers.  Currently document indexing is not automated in EFS-Web and applicant must select a particular document description for each attached file.  An incorrect document description for a particular file may potentially delay processing of the application.  A complete listing of all document codes currently supported in EFS-Web is available at http://www.uspto.gov/ebc/portal/efs/efsweb_document_descriptions.xls.
Any payment of fees via EFS-Web must be accompanied by selection of a proper fee code.  An improper fee code may potentially delay processing of the application. Instructions on payment of fees via EFS-Web are available at http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Olivares, II et al. (US Pub. 2017/0366858) in view of Fang et al. (US Pub. 2014/0378759), herein referenced as Olivares and Fang, respectively.
Regarding claim 1, Olivares discloses “A system for creating synchronized video control data for sexual stimulation devices (Abstract, [0005]-[0010], Figs. 1, 3-6) comprising: 
a computing device comprising a memory, a processor, a non-volatile data storage device, and a display ([0056]-[0057], Figs. 1, 3, 5-7);

receive motion input data from a user corresponding to a movement shown in the video… wherein the motion input data track the movement shown in the video over time and wherein each motion input datum is associated with a playback time of the video content ([0001], [0005]-[0010], [0033]-[0035], [0045], i.e., users annotate instructions designating operational modes and parameters for a toy device synchronized to video); and 
store the motion input data as metadata associated with the video content...” (Abstract, [0005]-[0010], [0019], [0021], [0050], i.e., one or more commands may be annotated within the video file as metadata or as subtitle information).
Olivares fails to explicitly disclose “the movement comprising a reciprocal linear motion, wherein the metadata represent an emulation of the identified movement shown in the video content.”
Fang teaches the technique of providing movement comprising a reciprocal linear motion ([0010]-[0012], [0137], i.e., media data is an adult film where the actors may perform intercourse with several sex positions), wherein the metadata represent an emulation of the identified movement shown in the video content ([0079], [0083], [0137], [0150]-[0151], i.e., generating an instruction for sexual stimulation device to provide 
	Regarding claim 2, Olivares discloses “a video synchronized device controller comprising a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, causes the computing device to: retrieve the video content and the metadata ([0005]-[0010], [0033]-[0035], Figs. 3, 5-6); 
convert the metadata to device control data, the device control data comprising a position of an electronically controllable moving part of a sexual stimulation device for each motion input datum and playback time ([0005]-[0010], [0016], [0033]-[0035], Figs. 3-5, i.e., operational modes and parameters are generated); 
display the video content; and as the video content is displayed, continuously determine a current playback time of the video content and transmit the device control data for that current playback time to the sexual stimulation device.” ([0001], [0005]-[0010], [0033]-[0035], Figs. 1, 3, 5-7, i.e., function programming for adult toy operation synchronized with the playback of a particular video).
Regarding claim 6, Olivares discloses “A method for creating synchronized video control data for sexual stimulation devices (Abstract, [0005]-[0010], Figs. 1, 3-6), comprising the steps of: displaying video content comprising depictions of sexual 
receiving motion input data from a user corresponding to a movement shown in the video…wherein the motion input data track the movement shown in the video over time and wherein each motion input datum is associated with a playback time of the video content ([0001], [0005]-[0010], [0033]-[0035], [0045], i.e., users annotate instructions designating operational modes and parameters for a toy device synchronized to video); and 
storing the motion input data as metadata associated with the video content...” (Abstract, [0005]-[0010], [0019], [0021], [0050], i.e., one or more commands may be annotated within the video file as metadata or as subtitle information).
Olivares fails to explicitly disclose “the movement comprising a reciprocal linear motion, wherein the metadata represent an emulation of the identified movement shown in the video content.”
Fang teaches the technique of providing movement comprising a reciprocal linear motion ([0010]-[0012], [0137], i.e., media data is an adult film where the actors may perform intercourse with several sex positions), wherein the metadata represent an emulation of the identified movement shown in the video content ([0079], [0083], [0137], [0150]-[0151], i.e., generating an instruction for sexual stimulation device to provide interactive simulation). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing movement comprising a reciprocal linear motion, wherein the metadata represent an emulation of the identified movement shown in the video content as taught 
Regarding claim 7, Olivares discloses “retrieving the video content and the metadata ([0005]-[0010], [0033]-[0035], Figs. 3, 5-6); 
converting the metadata to device control data, the device control data comprising a position of an electronically controllable moving part of a sexual stimulation device for each motion input datum and playback time ([0005]-[0010], [0016], [0033]-[0035], Figs. 3-5, i.e., operational modes and parameters are generated); 
displaying the video content; and as the video content is displayed, continuously determining a current playback time of the video content and transmitting the device control data for that current playback time to the sexual stimulation device.” ([0001], [0005]-[0010], [0033]-[0035], Figs. 1, 3, 5-7, i.e., function programming for adult toy operation synchronized with the playback of a particular video).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Olivares in view of Fang, Korman et al. (US Pub. 2008/0228580) and in further view of Patterson et al. (US Pub. 2011/0321072), herein referenced as Korman and Patterson, respectively. 
	Regarding claim 3, Olivares discloses allow users to annotate videos using the video annotation system ([0001], [0005]-[0010], [0033]-[0035], [0045], i.e., users annotate instructions designating operational modes and parameters for a toy device synchronized to video) and a file sharing website ([0054]), however the combination fails to disclose “a crowdsourcing portal comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third 
	Korman teaches the technique of providing a crowdsourcing portal comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third plurality of programming instructions ([0003]-[0004], [0055], [0063]-[0066], i.e., users are compensated for website contributions of user generated content). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a crowdsourcing portal as taught by Korman, to improve the adult toy operation synchronized with video playback system of Olivares for the predictable result of compensating users for contributing digital content or services that increase websites’ value and utility for other users ([0001]).
	The combination still fails to disclose establish a user portal for users to create user accounts.
Patterson teaches the technique establishing a user portal for users to create user accounts ([0048]-[0049], Figs. 5-6, i.e., users sign up for a subscriber account); allowing the users to choose video content from their user accounts ([0075]-[0076], Figs. 5-6, 10, i.e., users select videos using their subscriber account). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of establishing a user portal for users to create user accounts as taught by Patterson, to improve the adult toy operation synchronized with video playback system of Olivares for the predictable result of allowing users to . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olivares in view of Fang, Korman, Patterson, and in further view of Poniatowski et al. (US Pub. 2014/0205267), herein referenced as Poniatowski.
	Regarding claim 4, the combination fails to disclose “wherein the crowdsourcing portal is further configured to allow users to establish an online store for sale of their video annotations to other users.”
	Poniatowski teaches the technique of allowing users to establish an online store for sale of their video annotations to other users ([0170], i.e., annotations of media content may be sold by a user in an online community). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of allowing users to establish an online store for sale of their video annotations to other users as taught by Poniatowski, to improve the adult toy operation synchronized with video playback system of Olivares for the predictable result of allowing users to monetize and share their content with other users.

Claims 5, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Olivares in view of Fang, and in further view of Patterson.
	Regarding claim 5, Olivares discloses “… if the videos are not already annotated, allow users to annotate the video content; and use the video content to control the sexual stimulation device.” ([0005]-[0010], [0033]-[0035], [0044], i.e., users 
	The combination fails to explicitly disclose a video selection engine comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the processor, cause the computing device to: allow users to enter preferences as to video content; search local storage or the internet for videos containing content related to the user's preferences.
	Patterson teaches the technique of providing a video selection engine comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions ([0037], Figs. 1-6, 10), when operating on the processor, cause the computing device to: allow users to enter preferences as to video content ([0078], [0084], Figs. 6, 10, i.e., the search function takes into account of a user’s stored viewing preferences); search local storage or the internet for videos containing content related to the user's preferences ([0007], [0077]-[0078]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of allowing users to enter preferences as to video content and search local storage or the internet for videos containing content related to the user’s preferences as taught by Patterson, to improve the adult toy operation synchronized with video playback system of Olivares for the predictable result of allowing users to establish personal user accounts to browse, upload, and search videos and save preferences. 
claim 8, Olivares discloses “…allowing users to annotate videos by watching videos containing sexual content and providing motion input data for the watched videos.” ([0005]-[0010], [0033]-[0035], [0044], i.e., users select videos for annotating with functional programming to control a toy device which are uploaded to a file sharing platform).
	Oliavares fails to explicitly disclose establishing a user portal for users to create user accounts.
	Patterson teaches the technique of establishing a user portal for users to create user accounts ([0048]-[0049], Figs. 5-6, i.e., users sign up for a subscriber account). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of establishing a user portal for users to create user accounts as taught by Patterson, to improve the adult toy operation synchronized with video playback system of Olivares for the predictable result of allowing users to establish personal user accounts to browse, upload, and search videos and save preferences.
	Regarding claim 10, claim 10 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 5.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Olivares in view of Patterson, and in further view of Poniatowski.
	Regarding claim 9, the combination fails to disclose “wherein the user portal is further configured to allow users to establish an online store for sale of their video annotations to other users.”
.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Olivares in view of Kang and in further view of Saboune et al. (US Pub. 2015/0262376), herein referenced as Saboune.
	Regarding claim 11, Olivares discloses “A system for creating synchronized video control data for sexual stimulation devices comprising: a computing device comprising a memory, a processor, a non-volatile data storage device, and a display ([0056]-[0057], Figs. 1, 3, 5-7); 
retrieve video content comprising depictions of sexual activity ([0005]-[0010], Figs. 3, 5-6, i.e., video is displayed in user interface); 
…create motion data for the movement over time … and store the motion data as metadata associated with the video content.” ([0001], [0005]-[0010], [0033]-[0035], [0045], i.e., annotating instructions designating operational modes and parameters for a toy device synchronized to video).

Fang teaches the technique of providing movement comprising a reciprocal linear motion ([0010]-[0012], [0137], i.e., media data is an adult film where the actors may perform intercourse with several sex positions), wherein the motion represent an emulation of the identified movement shown in the video content ([0079], [0083], [0137], [0150]-[0151], i.e., generating an instruction for sexual stimulation device to provide interactive simulation). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing movement comprising a reciprocal linear motion, wherein the motion data represent an emulation of the identified movement shown in the video content as taught by Fang, to improve the adult toy operation synchronized with video playback system of Olivares for the predictable result of enabling a more interactive scenario ([0005]).
The combination fails to explicitly disclose a video analysis engine comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, causes the computing device to: analyze the video content to identify a movement shown in the video content and track the movement over time.
Saboune teaches the technique of providing a video analysis engine comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, causes the computing device to: analyze the video content to identify a 
Thus, it would have been obvious to one of ordinary skill in providing a video analysis engine comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, causes the computing device to: analyze the video content to identify a movement shown in the video content and track the movement over time as taught by Saboune, to improve the adult toy operation synchronized with video playback system of Olivares for the predictable result of providing real-time haptic feedback based on video analysis. 
Regarding claim 12, Olivares discloses “a video synchronized device controller comprising a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, causes the computing device to: retrieve the video content and the metadata ([0005]-[0010], [0033]-[0035], Figs. 3, 5-6); 
convert the metadata to device control data, the device control data comprising a position of an electronically controllable moving part of a sexual stimulation device for each motion input datum ([0005]-[0010], [0016], [0033]-[0035], Figs. 3-5, i.e., operational modes and parameters are generated); 
display the video content; and as the video content is displayed, transmit the device control data to the sexual stimulation device.” ([0001], [0005]-[0010], [0033]-.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Olivares in view of Kang, Saboune, Korman, and in further view of Patterson.
Regarding claim 13, the combination fails to disclose discloses “a crowdsourcing portal comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third plurality of programming instructions, when operating on the processor, causes the computing device to: establish a user portal for users to create user accounts; and provide users with compensation for annotating videos using the video annotation system.”
Korman teaches the technique of providing a crowdsourcing portal comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third plurality of programming instructions, when operating on the processor, causes the computing device to: and provide users with compensation for annotating videos using the video annotation system ([0003]-[0004], [0055], [0063]-[0066], i.e., users are compensated for website contributions of user generated content). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a crowdsourcing portal and compensation users for submitting content to the community portal as taught by Korman, to improve the adult toy operation synchronized with video playback system of Olivares for the predictable result of compensating users for 
The combination still fails to disclose establish a user portal for users to create user accounts.
Patterson teaches the technique establishing a user portal for users to create user accounts ([0048]-[0049], Figs. 5-6, i.e., users sign up for a subscriber account); allowing the users to choose video content from their user accounts ([0075]-[0076], Figs. 5-6, 10, i.e., users select videos using their subscriber account). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of establishing a user portal for users to create user accounts as taught by Patterson, to improve the adult toy operation synchronized with video playback system of Olivares for the predictable result of allowing users to establish personal user accounts to browse, upload, and search videos and save preferences. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Olivares in view of Kang, Saboune, Korman, Patterson, and in further view of Poniatowski.
Regarding claim 14, the combination fails to disclose “wherein the crowdsourcing portal is further configured to allow users to establish an online store for sale of their video annotations to other users.”
Poniatowski teaches the technique of allowing users to establish an online store for sale of their video annotations to other users ([0170], i.e., annotations of media content may be sold by a user in an online community). Thus, it would have been .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Olivares in view of Kang, Saboune, and in further view of Patterson.
Regarding claim 15, Olivares discloses “… if the videos are not already annotated, allow users to annotate the video content; and use the video content to control the sexual stimulation device.” ([0005]-[0010], [0033]-[0035], [0044], i.e., users select videos for annotating with functional programming to control a toy device which are uploaded to a file sharing platform).
The combination fails to disclose a video selection engine comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the processor, cause the computing device to: allow users to enter preferences as to video content; search local storage or the internet for videos containing content related to the user's preferences.
Patterson teaches the technique of providing a video selection engine comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the processor, cause the computing device to: allow 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 8, 2021